Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claim Objections
The following claims are objected to because of the following informalities:  
In claim 1, pg. 76, “…the selected representatives value from the feature value used for calculating the selected representatives value…” should be “…the selected representative value from the feature value used for calculating the selected representative value…”
In claim 2, pg. 77, “…on a feature-data image that corresponds to the feature-data image data.” should be “…on a feature-value image that corresponds to the feature-value image data.”
In claim 5, pg. 78, “…is configured to execute comparing…” should be “…is configured to execute: comparing…”
In claim 6, pg. 78, remove one of the “…comparing the representative values in the respective regions of interest…”
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (US 20090143676 A1, published June 4, 2009) in view of Wolf et al. (US 20150209001 A1, published July 30, 2015), hereinafter referred to as Matsumura and Wolf, respectively.
Regarding claim 1, Matsumura teaches an ultrasound observation device (Fig. 1) comprising a processor (Fig. 1, signal processing unit 7), the processor being configured to execute: 
Generating an ultrasound image based on an ultrasound signal acquired by an ultrasound probe (Fig. 1; see pg. 3, col. 2, para. 0054 – “The ultrasonic beam is scanned in one direction inside the subject 1 by the probe 2 so as to obtain the ultrasonic tomographic data corresponding to a single sheet of the tomographic image.”) including an ultrasound 
Setting at least two regions of interest on the ultrasound image (see Fig. 22, ROI 1 (annular peripheral edge of the tumor) and ROI 2 (center of the tumor)); 
Calculating a feature value on each of the set regions of interest based on the ultrasound signal (Fig. 1, distortion/elastic modulus calculation unit 13);
Calculating a representative value on each of the set regions of interest based on the calculated feature value of each of the set regions of interest (Fig. 4, statistical evaluation unit 33 of the histogram evaluation unit 20 from Fig. 1; see pg. 6, col. 1, para. 0083 – “The statistic evaluation unit 33 calculates the statistic feature of the generated histogram data to generate the statistic evaluation data. One of the number of the measurement points as the sample of the elastic modulus data as the population, the average value, the median, the distributed value, standard deviation of the elastic modulus data, half-width of the peak, distortion, and kurtosis may be selected to be set arbitrarily as the statistic features.”); AND
Generating feature-data image data in which the feature value, displayed together with the ultrasound image, is colored with the set display specification (Fig. 22; see pg. 10, col. 2, para. 0140 – “…an exemplary display of both the elastic image of the thyroid gland tumor and the histogram image in case of the cystic cancer.”).
Matsumura does not explicitly teach selecting at least one representative value from the representatives values of the set regions of interest; selecting the feature value having a predetermined relationship with the selected representatives value from the feature value used for calculating the selected representatives value; setting the selected feature value as a threshold; AND setting, as a display specification, a color pattern of the feature value to be displayed on a display based on the set threshold.
Whereas, Wolf, in the same endeavor, expressly teaches an ultrasound observation device (Fig. 2, system 200) comprising a processor (Fig. 2, processing system 242) configured to: 
Selecting at least one representative value from the representatives values of the set regions of interest (Fig. 12A-B – mean value 1217 of normalized airway tissue intensity 1216; see pg. 8, col. 2, para. 0089 – “In step 507, a threshold pixel intensity value is determined that characterizes the intensity at the airway tissue interface at the back of the airway. In an illustrated embodiment, this threshold is selected as a value two standard deviations above the mean intensity value.” The mean and standard deviation of the intensities in the ROI is determined in order to find the threshold);  
Selecting the feature value having a predetermined relationship with the selected representatives value from the feature value used for calculating the selected representatives value (Fig. 5A; see pg. 8, col. 2, para. 0089 – “In step 507, a threshold pixel intensity value is determined that characterizes the intensity at the airway tissue interface at the back of the airway. In an illustrated embodiment, this threshold is selected as a value two standard deviations above the mean intensity value.” The mean and standard deviation of the intensities in the ROI is determined in order to find the threshold); 
Setting the selected feature value as a threshold (see Fig. 5A – Determine threshold intensity for pixels at airway tissue interface in the ROI (E.G., 2 standard deviation above mean) S507); AND 
Setting, as a display specification, a color pattern of the feature value to be displayed on a display based on the set threshold (see Figs. 12A-B – normalized intensity 1212 color bar of the airway tissue intensity values; Fig. 20, display unit 2014). 
Furthermore, regarding claim 7, Wolf further teaches wherein the processor is configured to execute setting the threshold based on ANY of an average value, a middle value, a mode value, a standard deviation, a maximal value, and a minimum value of the feature value OR a combination of two or more selected from a group thereof (see Fig. 5A – Determine threshold intensity for pixels at airway tissue interface in the ROI (E.G., 2 standard deviation above mean) S507).
Furthermore, regarding claim 8, Wolf further teaches wherein the representative value is ANY of an average value, a middle value, and a mode value of the feature value (Fig. 12A-B – mean value 1217 of normalized airway tissue intensity 1216; see pg. 8, col. 2, para. 0089 – “In step 507, a threshold pixel intensity value is determined that characterizes the intensity at the airway tissue interface at the back of the airway. In an illustrated embodiment, this threshold is selected as a value two standard deviations above the mean intensity value.” So would have to find the mean and standard deviation of the intensities in the ROI first).
Furthermore, regarding claim 9, Matsumura further teaches wherein the processor is configured to execute: 
Generating, for each of the regions of interest, a histogram of a frequency of the feature value with respect to the feature value (Fig. 22, histogram image (frequency vs. elastic modulus (kPa)) of ROI 1 and ROI 2); AND  
Accumulatively adding the histograms of regions of interest that are different from each other on the ultrasound image and that are related to each other (Fig. 22, histogram image (frequency vs. elastic modulus (kPa)) of ROI 1 and ROI 2 overlapping). 
Furthermore, regarding claim 10, Matsumura further teaches an ultrasound observation device further comprising: 
A memory configured to store the display specification set by the display-specification setting unit (Fig. 1; see pg. 5, col. 2, para. 0072 – “The display image data output from the selector adder unit 9 are transmitted to the image display unit 10, and input to the cine-memory unit 18 simultaneously. The cine-memory unit 18 stores the input display image data into the memory.”); AND 
An input device configured to receive a command input for giving a command for the display specification stored in the memory (Fig. 1; see pg. 6, col. 1, para. 0079 – “…the operator sets the interest region ROI via the input means of the system control interface unit 17 such device as a track ball on the elastic image displayed on the image display unit 10…”; see pg. 9, col. 1, para. 0122 – “The cine-memory unit 18 calls the previous display image data in accordance with the control signal of the system control interface unit 17 so as to designate the display image data and the ROI for evaluation with the histogram among those of the arbitrary frame.”), 
Wherein the processor is configured to execute setting the display specification in accordance with a command input received by the input device (see para. pg. 6, col. 1, 0079 – “…the operator sets the interest region ROI via the input means of the system control interface unit 17 such device as a track ball on the elastic image displayed on the image display unit 10…”). 
Regarding claim 11, Matsumura teaches a method for operating an ultrasound observation device, the method comprising: 
Generating an ultrasound image based on an ultrasound signal acquired by an ultrasound probe (Fig. 1; see pg. 3, col. 2, para. 0054 – “The ultrasonic beam is scanned in one direction inside the subject 1 by the probe 2 so as to obtain the ultrasonic tomographic data corresponding to a single sheet of the tomographic image.”) including an ultrasound transducer configured to transmit an ultrasound wave to an observation target (Fig. 1; see pg. 3, col. 1, para. 0053 – “…transmitting the ultrasonic pulse to drive the plural transducers on the probe 2 for forming the ultrasonic beam to the focal point set in the subject 1.”) and receive an ultrasound wave reflected by the observation target (Fig. 1; see para. 0054 – “…the probe 2 receives a reflection echo signal generated in the subject 1 so as to be output to a receiver circuit 5.”); 
Setting at least two regions of interest on the ultrasound image (see Fig. 22, ROI 1 (annular peripheral edge of the tumor) and ROI 2 (center of the tumor)); 
Calculating a feature value on each of the set regions of interest based on the ultrasound signal (Fig. 1, distortion/elastic modulus calculation unit 13);
Calculating a representative value on each of the set regions of interest based on the calculated feature value of each of the set regions of interest (Fig. 4, statistical evaluation unit 33 of the histogram evaluation unit 20 from Fig. 1; see pg. 6, col. 1, para. 0083 – “The statistic evaluation unit 33 calculates the statistic feature of the generated histogram data to generate the statistic evaluation data. One of the number of the measurement points as the sample of the elastic modulus data as the population, the average value, the median, the distributed value, standard deviation of the elastic modulus data, half-width of the peak, distortion, and kurtosis may be selected to be set arbitrarily as the statistic features.”); AND
Generating feature-value image data in which the feature value, displayed together with the ultrasound image, is colored with the set display specification (Fig. 22; see para. 0140 – “…an exemplary display of both the elastic image of the thyroid gland tumor and the histogram image in case of the cystic cancer.”).
Matsumura does not explicitly teach selecting at least one representative value from the representatives values of the set regions of interest; selecting the feature value having a predetermined relationship with the selected representatives value from the feature value used for calculating the selected representatives value; setting the selected feature value as a threshold; AND setting, as a display specification, a color pattern of the feature value to be displayed on a display based on the set threshold.
Whereas, Wolf, in the same endeavor, expressly teaches a method for operating an ultrasound observation device, a method comprising: 
Selecting at least one representative value from the representatives values of the set regions of interest (Fig. 12A-B – mean value 1217 of normalized airway tissue intensity 1216; see pg. 8, col. 2, para. 0089 – “In step 507, a threshold pixel intensity value is determined that characterizes the intensity at the airway tissue interface at the back of the airway. In an illustrated embodiment, this threshold is selected as a value two standard deviations above the mean intensity value.” The mean and standard deviation of the intensities in the ROI is determined in order to find the threshold); 
Selecting the feature value having a predetermined relationship with the selected representatives value from the feature value used for calculating the selected representatives value (Fig. 5A; see pg. 8, col. 2, para. 0089 – “In step 507, a threshold pixel intensity value is determined that characterizes the intensity at the airway tissue interface at the back of the airway. In an illustrated embodiment, this threshold is selected as a value two standard deviations above the mean intensity value.” The mean and standard deviation of the intensities in the ROI is determined in order to find the threshold); 
Setting the selected feature value as a threshold (see Fig. 5A – Determine threshold intensity for pixels at airway tissue interface in the ROI (E.G., 2 standard deviation above mean) S507); 
Setting, as a display specification, a color pattern of the feature value to be displayed on a display based on the set threshold (see Figs. 12A-B – normalized intensity 1212 color bar of the airway tissue intensity values; Fig. 20, display unit 2014). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor as disclosed in Matsumura, by selecting the threshold based on the predetermined relationship with the representative value (mean intensity value), as disclosed in Wolf. One of ordinary skill in the art would have been motivated to make this modification in order for the user to classify a patient’s airways as obstructed or not obstructed from sleep apnea over time, as taught in Wolf (pg. 11, col. 1, para. 0121).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura in view of Wolf as applied to claim 1 above, and further in view of Waki et al. (US 8608659 B2, published December 17, 2013), hereinafter referred to as Waki.
Regarding claim 2, Matsumura in view of Wolf teaches all of the elements of the processor, as disclosed in claim 1. 
Matsumura in view of Wolf does not explicitly teach wherein the threshold is a value for determining a boundary between color phases that are colored on a feature-data image that corresponds to the feature-data image data. 
Whereas, Waki, in the same field of endeavor, expressly teaches wherein the threshold is a value for determining a boundary between color phases that are colored on a feature-data image that corresponds to the feature-data image data (see Fig. 6(a-c), boundary (threshold) value 32 of the color bar 41, soft region 102, hard region 103).
Furthermore, regarding claim 3, Waki, in the same field of endeavor, expressly teaches wherein the processor is configured to execute setting a display specification in which a color phase is changed at the threshold as a boundary (see Fig. 2, boundary-line control portion 22; see col. 8, lines 17-20 – “…a boundary line control portion 22 that switches a color range and changes a boundary portion in accordance with an instruction from the operating unit 17…”; see Fig. 6(a-c), boundary (threshold) value 32 changes, soft region 102, hard region 103).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified setting the color bar on the display as disclosed in Matsumura in view Wolf, by determining a boundary value between the hard region and soft region of the color bar, as disclosed in Waki. One of ordinary skill in the art would have been motivated to make this modification in order to clearly identify where the soft and hard tissue exists in the region of interest, and to easily view and diagnosis anomalies in the tissue, as taught in Waki (see col. 9, lines 25-63).  

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura in view of Wolf as applied to claim 1 above, and further in view of Osaka (US 20110098563 A1, published April, 28, 2011), hereinafter referred to as Osaka.
Regarding claims 4-5, Matsumura in view of Wolf teaches all of the elements of the processor, as disclosed in claim 1. Matsumura further teaches wherein the processor is configured to execute: comparing the representative values in the respective regions of interest (Fig. 22 – average, standard deviation, and the median of ROI 1 and ROI 2 are displayed).
Matsumura in view of Wolf does not explicitly teach setting, as a result of the comparison, the threshold based on the feature value on a region of interest that corresponds to a minimum representative value among the representative values; AND setting, as a result of the comparison, the threshold based on the feature value on a region of interest that corresponds to a maximum representative value among the representative values. 
Whereas, Osaka, in the same field of endeavor, teaches setting, as a result of the comparison, the threshold based on the feature value on a region of interest that corresponds to a minimum representative value among the representative values (Fig. 4(b); see pg. 4, col. 1, para. 0074 – “…the smallest strain maximum value is of region of interest B…” and set as the minimum threshold value). 
Furthermore, regarding claim 5, Osaka teaches setting, as a result of the comparison, the threshold based on the feature value on a region of interest that corresponds to a maximum representative value among the representative values (Fig. 4(b); see pg. 4, col. 1, para. 0074 – “…the largest strain maximum value is of region of interest A…” and set as the max threshold value). 
Furthermore, regarding claim 6, Matsumura in view of Wolf teaches all of the elements of the processor, as disclosed in claim 1. Matsumura further teaches wherein the processor is configured to execute: 
Setting two regions of interest (see Fig. 22, ROI 1 (annular peripheral edge of the tumor) and ROI 2 (center of the tumor)); 
Comparing the representative values in the respective regions of interest (Fig. 22 – average, standard deviation, and the median of ROI 1 and ROI 2 are displayed); 
Matsumura in view of Wolf does not explicitly teach setting a first threshold based on the feature value on a region of interest that corresponds to a smaller representative value among the representative values; setting a second threshold based on the feature value on a region of interest that corresponds to a larger representative value among the representative values; AND setting the display specification in which the feature value equal to or more than the first threshold is colored with a color phase that corresponds to a first wavelength, the feature value equal to or less than the second threshold is colored with a color phase that corresponds to a second wavelength different from the first wavelength, AND the feature value within a range between the first threshold and the second threshold is colored with a color phase that corresponds to a wavelength different from the first and the second wavelengths.
Whereas, Osaka, in the same field of endeavor, teaches:
Setting a first threshold based on the feature value on a region of interest that corresponds to a smaller representative value among the representative values (Fig. 4(b); see pg. 4, col. 1, para. 0074 – “…the smallest strain maximum value is of region of interest B…” and set as the minimum threshold value); 
Setting a second threshold based on the feature value on a region of interest that corresponds to a larger representative value among the representative values (Fig. 4(b); see pg. 4, col. 1, para. 0074 – “…the largest strain maximum value is of region of interest A…” and set as the max threshold value); AND 
Setting the display specification in which the feature value equal to or more than the first threshold is colored with a color phase that corresponds to a first wavelength (Fig.4(a) – the range from 0 to the smallest strain maximum (ROI “B”) sets the wavelength (color) to blue; Fig. 4(b); see pg. 4, col. 1, para. 0074 – “…the smallest strain maximum value is of region of interest B…” and set as the minimum threshold value), 
The feature value equal to or less than the second threshold is colored with a color phase that corresponds to a second wavelength different from the first wavelength (Fig.4(a) – the range from ROI “C” to the largest strain maximum (ROI “A”) sets the wavelength (color) to red; Fig. 4(b); see pg. 4, col. 1, para. 0074 – “…the largest strain maximum value is of region of interest A…” and set as the max threshold value), AND 
The feature value within a range between the first threshold and the second threshold is colored with a color phase that corresponds to a wavelength different from the first and the second wavelengths (Figs (a-b) – the range from ROI “B” to ROI “C” sets the wavelength (color) to different colors (yellow, green, and light green)). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified setting the threshold, as disclosed in Matsumura in view of Wolf, by setting the minimum and maximum threshold values based on the smallest and largest strain maximum value, respectively, to different colors within the color bar and the elasticity image, as disclosed in Osaka. One of ordinary skill in the art would have been motivated to make this modification in order to easily identify different elasticity characteristics so that the diseased area of a tissue can be visually recognized and diagnosed, as taught in Osaka (see pg. 4, col. 2, para. 0079-0080). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoshiara et al. (US 20100094133 A1, published April 15, 2010) discloses an ultrasound imaging system that detects the inflow of the contrast agent into each region based on the signal intensity in each region, with a color coding part that generates image data representing the color of each region with a color corresponding to the relative time of the inflow contrast agent. 
Rigby (US 20100305438 A1, published December 2, 2010) discloses an imaging system that scales the strain image data based on a correlation threshold value.
Tsuyuki et al. (US 20110194675 A1, published August 11, 2011) discloses an X-ray CT imaging system that displays the regions of interest, the condition setting values designated by the user, and frequency graph on the display screen simultaneously.
Tonomura et al. (US 20110194748 A1, published August 11, 2011) discloses an ultrasonic diagnostic system that detects the boundary portion of the peripheral edge of a region of interest set on the basis of a predetermined range of elasticity information of the histogram data. 
Yoshikawa (US 9072493 B1, published July 7, 2015) discloses an ultrasonic diagnostic system that uses a first ultrasonic wave to obtain a distance index indicating a region proper for an elastic evaluation based on the brightness distribution, a second ultrasonic wave to generate shear waves, and calculating the shear wave velocity and elastic evaluation value of the region of interest as a reliability index based on a third ultrasonic wave. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Bill Thomson/Supervisory Patent Examiner, Art Unit 3793